—Order and judgment, Supreme Court, New York County (William Davis, J.), entered June 26, 1989 and August 3, 1989, respectively, which granted plaintiff’s motion for summary judgment in the underlying action for legal fees for services rendered, and which dismissed defendants’ defenses thereto pursuant to two conditional preclusion orders, entered March 9, 1988 and September 6, 1988, respectively, unanimously affirmed, with costs.
Contrary to defendants’ assertions, the record reveals that plaintiff law firm was entitled to legal fees and disbursements totaling $131,441 in connection with the services rendered on behalf of defendants on the Mount Neboh Synagogue Project and was entitled to additional fees and disbursements for legal services rendered on their behalf in connection with the separate Sea Breeze Project.
Specifically, defendants’ receipt and retention of plaintiff’s accounts, without objection within a reasonable time, and agreement to pay a portion of the indebtedness, gave rise to an actionable account stated, thereby entitling plaintiff to summary judgment in its favor (see, Rosenman Colin Freund Lewis & Cohen v Neuman, 93 AD2d 745, 746; Fink, Weinberger, Fredman, Berman & Lowell v Petrides, 80 AD2d 781, appeal dismissed 53 NY2d 1028).
Similarly, the Supreme Court did not abuse its discretion in dismissing defendants’ defenses pursuant to the March 9, 1988 and September 6, 1988 preclusion orders based upon defendants’ evasive and uncooperative conduct in willfully ignoring discovery demands and in thereafter failing to comply with *627the court’s conditional orders (see, Zletz v Wetanson, 67 NY2d 711, 713; Crowley v Montefiore Hosp. & Med. Center, 128 AD2d 443, 444). Concur—Murphy, P. J., Sullivan, Milonas, Rosenberger and Asch, JJ.